Title: To Alexander Hamilton from Thomas Parker, 28 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 28th of August 1799
          
          Inclosed is a letter from Colo Powell in favour of Mr Sylliman who wishes to enter into the Service of his Country 
          The Character of Colo Powell is too well Known to you to require any comment from me
          I Informed you in my last that I Knew nothing of Mr Sylliman except from Report—
          The Vacancy of Jno C Williams is not yet filled. I did suppose from what you mentioned to me that Mr Robert Little woud be appointed. But the appointment has not yet been announced to me
          with the Greatest Respect I have the honor to be Sir Your Obedient Servant
          
            Thomas Parker
          
        